                                UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DIVISION
                                 NORTHERN DISTRICT OF ALABAMA


 IN RE:                                                       CASE NO. 16-80381-CRJ-13
                                                              CHAPTER 13
 Gina C Elliott
                                                              JUDGE CLIFTON R. JESSUP, JR

          DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


 Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Michele T. Hatcher
 files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
 below has been paid in full.

 Name of Creditor: US BANK TRUST NA                                            Court Claim No: 13


 Final Cure Amount

 Amount of Prepetition Arrears: $2,966.75

 Additional Interest Paid: $362.33

 Amount Paid by Trustee: $3,329.08

 Monthly Ongoing Mortgage Payment

 Mortgage is Paid:

 o    Through the Chapter 13 Trustee                     þ Direct by the Debtor

 Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
 Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
 in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise
 current on all payments consistent with Section 1322(b)(5) of the Code.

 The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
 remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
 holder’s proof of claim.


 Dated: March 04, 2021                                          /s/ Michele T. Hatcher, Trustee
                                                                Michele T. Hatcher, Trustee
                                                                Standing Chapter 13 Trustee
                                                                P.O. Box 2388
                                                                Decatur, AL 35602-2388


Case 16-80381-CRJ13           Doc 78    Filed 03/04/21 Entered 03/04/21 12:41:44                  Desc Main
                                       Document Page 1 of 2
                                                                            CASE NO. 16-80381-CRJ-13



                                     CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
 listed below by ordinary U.S. Main or served electronically through the Court’s ECF System at the e-mail
 address registered with the Court on this 4th day of March, 2021.



 Gina C Elliott
 21460 COUNTY ROAD 8
 FLORENCE, 35633


 BOND BOTES SYKSTUS TANNER & MCNUTT
 102 S COURT STREET STE 314
 FLORENCE, AL 35630


 US BANK TRUST NA
 C/O BSI FINANCIAL SERVICES
 314 S FRANKLIN ST 2ND FL
 TITUSVILLE, PA 16354


 Dated: March 04, 2021                                        /s/ Michele T. Hatcher, Trustee
                                                              Michele T. Hatcher, Trustee
                                                              Standing Chapter 13 Trustee
                                                              P.O. Box 2388
                                                              Decatur, AL 35602-2388




Case 16-80381-CRJ13          Doc 78    Filed 03/04/21 Entered 03/04/21 12:41:44                 Desc Main
                                      Document Page 2 of 2
